Title: Thomas Jefferson to Matthew Wills, 11 March 1812
From: Jefferson, Thomas
To: Wills, Matthew


          
                  Sir 
                   
                     Monticello 
                     Mar. 11. 12.
           
		   Understanding from mr Randolph & others that you are disposed to undertake to carry flour from Richm the Shadwell mills to Richmond at half a dollar a barrel, I send the bearer with this letter to inform you that I have at those mills about 234. barrels of flour, 120. of which are now ready, about 60. will be ready by
			 the return of the boats from the 1st trip, and the residue not till after the 20th of April.
			 I shall have also 4. or 5. hhds of tobo to be got ready as fast as the weather permits. you shall have the carriage of all this if you can take off the first 120 barrels immediately, or, if your boats are absent, then on their
			 first return home, and the rest as it will be ready. I shall further have annually about 5. or 600. barrels to carry down which, if I find punctuality I shall be willing to send by your boats. while carrying the present 
                  parcel I have no doubt you will readily get other loading from Milton if you chuse to undertake it. be pleased to write me by the bearer whether I may rely on you & on what day your boats will be here. Accept my respects
          
            Th:
            Jefferson
        